The respective attorneys for the parties to this proceeding have, on this appeal from a judgment of the Supreme Court, Kings County, entered May 16, 1975, entered into a written stipulation, dated August 27,1975, after a conference in this court on July 24, 1975, agreeing that the judgment be modified in a specified manner. In accordance with the foregoing, the judgment is hereby modified by further reducing the assessments for the property in question as follows: (1) For the tax years 1972/1973 and 1973/1974 the building assessment is reduced to $210,000 and the total assessment is reduced to $285,000; (2) For the tax year 1974/1975 the building assessment is reduced to $205,000 and the total assessment is reduced to $280,000. As so modified, judgment affirmed, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.